DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MORRIE I. LEVINE,
                             Appellant,

                                     v.

WHITEHALL CONDOMINIUM OF PINE ISLAND RIDGE, INC., a Florida
                not-for-profit corporation,
                         Appellee.

                               No. 4D16-3933

                           [November 9, 2017]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; John T. Luzzo, Judge; L.T. Case No. 12-
018050 CACE (09).

  Morrie I. Levine of Law Office of Morrie I. Levine, P.A., Hollywood, for
appellant.

  Lilliana M. Farinas-Sabogal of Becker & Poliakoff, P.A., Miami, for
appellee.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and MAY, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.